       EXHIBIT 10.15

Execution Version

 

FIRST AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

This First Amendment to Secured Promissory Note by and among GI DYNAMICS, INC.,
a Delaware corporation (the "Payor") and CRYSTAL AMBER FUND LIMITED (the
"Holder") is effective as of December 31, 2018. Capitalized terms used but not
defined herein have the definitions ascribed thereto in that certain Senior
Secured Convertible Promissory Note issued on June 15, 2017 by the Payor to the
Holder (the "Existing Note").

 

WHEREAS, the Payor and the Holder desire to amend the terms of the Existing Note
as set forth herein; and

 

WHEREAS, Section 10(f) of the Existing Note provides that any term of the
Existing Note may be amended only with the written consent of the Payor and the
Holder.

 

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Payor and the Holder, intending to be legally bound, agree as
follows:

1.Amendments to Existing Note.

 

 

a.

Section 1(b) of the Existing Note is hereby amended to change the Maturity Date
from "December 31, 2018" to "March 31, 2019";

 

 

 

b.

Section 2(c) of the Existing Note is hereby amended to change the date referred
to therein from "December 31, 2018" to "March 31, 2019".

 

 

2.Interest Prepayment. On or before the date that is seven (7) days after the
date hereof, the Payor shall pay to the Holder all interest that has accrued
under the Existing Note through and including December 31, 2018 in accordance
with wire instructions provided by the Holder. The Payor and the Holder agree
that the amount of accrued and unpaid interest under the Existing Note as of
December 31, 2018 equals $393,835.62. For the avoidance of doubt, the Holder
consents to the prepayment contemplated herein.

 

3.No Other Changes. Except as specifically amended in this amendment, all other
terms of the Existing Note shall remain unchanged and in full force and effect.

 

4.Counterparts. This amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. Facsimile or PDF transmission of
execution copies or signature pages for this amendment shall be legal, valid and
binding execution and delivery for all purposes.

 

5.Governing Law. This amendment shall be governed by, and construed and enforced
in accordance with, the substantive laws of the State of New York, without
regard to its principles of conflicts of laws.

 

[Signature Pages Immediately Follow]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this amendment as of
the date first written above.

 

 

PAYOR:

 

GI DYNAMICS, INC.

 

 

By: /s/ Scott Schorer

Name: Scott Schorer

Title: Chief Executive Officer

 

 

 

HOLDER:

 

CRYSTAL AMBER FUND LIMITED

 

By: /s/ Laurence McNairn

Name: Laurence McNairn

Title: Director – Crystal Amber Asset Management (Guernsey) Limited as
Investment Manager of Crystal Amber Fund Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to December 2018 Amendment to Promissory Note]